        Case 4:14-cr-00056-BMM Document 97 Filed 02/23/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                            CR 14-56-GF-BMM

              Plaintiff,
                                                           ORDER
       vs.

JEFFREY ALAN BUCHANAN,

              Defendant.


      Jeffrey Alan Buchanan filed a motion for early termination of supervised

release. Doc. 89. The United States Attorney does not oppose Buchanan being

discharged from supervision once Buchanan has completed 75 percent of his

supervision. Doc. 92. The Court conducted a hearing on the motion on November

23, 2020. Id. The Court determined that it would grant Buchanan’s motion for early

termination if Buchanan complied with the terms of his supervision through

February 22, 2021. Id. For the reasons below, the Court grants Buchanan’s motion.

      The Court sentenced Buchanan to the Bureau of Prisons on January 12, 2015,

for a term of 60 months. Doc. 63. The Court required Buchanan to complete 4 years

of supervised release. Federal law authorizes a defendant to move for termination

of his supervised release after successfully completing one year if the Court is

satisfied that such action remains “warranted by the conduct of the defendant and

the interest of justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in

                                         1
           Case 4:14-cr-00056-BMM Document 97 Filed 02/23/21 Page 2 of 2



18 U.S.C. § 3553(a) when evaluating whether to terminate a term of supervised

release.

      The factors in 18 U.S.C. § 3553(a) support an early termination of Buchanan’s

supervised release. There is no indication in the record that Buchanan has had any

violations or problems with his supervision since his motion for termination in

November 2020. Buchanan has maintained employment through the duration of his

supervision. The Court received several letters of support from advocates of

Buchanan’s early termination. One letter indicates that Buchanan continues to

participate and contribute to recovery programs while living in Texas. These

successes, in conjunction with Buchanan’s compliance with the terms of his

supervision, demonstrate that termination of supervision is warranted.

      Accordingly, IT IS ORDERED:

      1.       Defendant Buchanan’s Motion for Early Termination of Supervised

               Release (Doc. 89) is GRANTED.

      2.       Defendant Buchanan is DISCHARGED from supervised release.

      DATED this 23rd day of February, 2021.




                                         2
